Case 8:20-cv-03290-PJM Document 58 Filed 12/02/20 Page 1of1
Case 8:20-cv-03290-PJM Document 57-1 Filed 12/02/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

 

ROBERT ROTHMAN, DWIGHT C. SCHAR,
and FREDERICK W. SMITH,

Plaintiffs,
Case No. 8:20-cv-03290-PJM
Vv.

DANIEL SNYDER,

Defendant.

 

 

RRORESER] ORDER

Upon consideration of the Unopposed Motion of WP Company LLC d/b/a The
Washington Post to Extend Time to Reply, it is hereby

ORDERED that the Motion to Extend Time is GRANTED. The deadline for the
Washington Post to file its Reply in Support of its Motion to Intervene for the Purpose of

Seeking Public Access and Opposing the Motion to Seal is now Friday, December 4, 2020.

a
Dated: December _, 2020 C
ee District Judge

 

 
